Case 1:20-cv-04865-AKH Document 17-3 Filed 02/12/21 Page 1 of 2




           EXHIBIT C
      Case
       Case1:20-cv-04865-AKH
            1:20-cv-04865-AKH Document
                               Document17-3
                                        12 Filed
                                            Filed01/27/21
                                                  02/12/21 Page
                                                            Page12ofof12
                                                                              '
                                                                              '·

                                                                                       \ -.   :. f   r \'   1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CLINT BREWER

                                 Plaintiff,                    Docket No. 1:20-cv-004865-AKH

        - against -


 SOFIA VERGARA ENTERPRISES, INC.;
 SOFIA VERGARA
                                 Defendants.




                          CLERK'S CERTIFICATE OF DEFAULT

       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on June 24, 2020 with the filing

of a summons and complaint. On August 11, 2020, a copy of the summons and complaint was

served on defendants Sofia Vergara Enterprises, Inc. and Sofia Vergara ("Defendants") by

personally serving Lauren Mauro, a person authorized to accept service on Defendants' behalf.

Proof of service was therefore filed on August 18, 2020. [Dkt # 5] I further certify that the

docket entries indicate that the defendant has not filed an answer or otherwise moved with

respect to the complaint herein. The default of the defendant is hereby noted.


Dated: New York, NY




                                                    RUBY J. KRAJICK
                                                    Clerk of Court


                                     By:
                                                    Deputy Clerk
